DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves (US 7909248 B1) in view of Catoe (US 10192208 B1).
Regarding claim 1, Goncalves discloses:
1. A method, comprising: receiving images from a camera (fig. 4 404); independently processing a transaction on a terminal and producing transaction details (fig. 4 UPC scan); and auditing the transaction based on the images and the transaction details (fig. 

Goncalves fails to discloses the camera is integrated into a display.

However Catoe discloses cameras integrated into the display (column 7 44-48). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Goncalves by using an integrated camera. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Goncalves differs from the claimed invention in the type of display. Catoe discloses cameras integrated into displays. One of ordinary skill in the art having benefit of the disclosure could have predictably applied any known type of camera.
Claims 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves in view of Catoe as applied to claim 1 above, and further in view of Vidal (US 20150085184 A1).
Regarding claim 2, Goncalves discloses receiving images from a second camera (160-162). Catoe discloses cameras integrated into the display (column 7 44-48). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Goncalves by using multiple integrated cameras. The motivation for the combination is simple substitution of one element for another to yield predictable results. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). Goncalves differs from the claimed invention in the type of display. Catoe discloses 

Goncalves as modified still fails to disclose the cameras integrated into opposing sides of the display. Goncalves does disclose the cameras field of view comprising opposing sides of the display (bagging area is on one side and counter is on opposing side column 2 57-61 One or more video cameras are trained on the counter and the bagging area for purposes of detecting the presence of and/or identifying items of merchandise as they are scanned and bagged). However in an analogous art, Vidal discloses displays with integrated cameras on opposing sides to capture views on left and right sides of display (paragraphs 7 and 8). It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Goncalves as modified by using left and right sides cameras. The motivation for the combination is improved system utilization (paragraph 9).

Regarding claim 3, Goncalves discloses identifying items associated with the transaction from the images and the second images (column 2 57-61 One or more video cameras are trained on the counter and the bagging area for purposes of detecting the presence of and/or identifying items of merchandise as they are scanned and bagged).
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves in view of Catoe and Vidal as applied to claim 3 above, and further in view of Naito (US 20170140360 A1).
claims 4 and 5, Goncalves as modified fails to disclose and Naito discloses  wherein identifying further includes assigning a last known location for each of the items based on which of the camera and the second camera captured and provided a last known image having that item (fig. 9 and fig. 4, item is registered if bagging area camera last captures it’s image),
 wherein independently processing further includes maintaining a list of processed item identifiers for each processed item that is processed by the terminal (fig. 9 identifier for commodity c is pictured).

It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Goncalves as modified by tracking when items are moved to the basket and presenting that information in a list format. The motivation for the combination is to prevent certain acts by the customer (paragraph 5).
Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goncalves in view of Catoe as applied to claim 1 above, and further in view of Wen (US 20210183212 A1).
Regarding claims 9-12, Goncalves as modified fails to disclose and Wen discloses:
wherein auditing further includes providing the images and transaction details as input to a trained machine-learning algorithm as input (paragraph 66 user behavior is input to machine learning model) and receiving as output a security score (paragraph 96 quantity of skipped scans),
wherein providing further includes comparing the security score to a threshold value and raising an alert when the security score exceeds the threshold value (paragraph 96 
further comprising, indexing the images based on security events detected during the auditing (paragraph 115).
It would have been obvious to one of ordinary skill in the art to combine this teaching with those of Goncalves as modified by using video data to determine skip scanning and notifying store personnel as appropriate. The motivation for the combination is to reduce the cost of self checkout (paragraph 5).
Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record fails to disclose wherein auditing further includes comparing the items identified from the images and the second images along with the last known location against the list.
Claims 13-20 are allowed. Regarding claims 13+, the prior art of record fails to disclose receiving first images and second images over a high-speed display port from a display that includes two independent and integrated cameras; assigning each image a location based on the corresponding camera that captured that image. Regarding claims 19 and 20, the prior art of record fails to disclose a display, comprising: a first camera situated in a top-right corner of a front display surface of the display; a second camera situated in a top-left corner of the front display surface of the display; a processor; and a non-transitory memory; wherein the display is connected via a high-

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Migdal (US 20210042761 A1) discloses camera-based identification of fraudulent activity at a barcode scanner. LEVKOVSKIY (EP3514772 A1) discloses multiple cameras for recognition of items moving from staging area to bagging area in a self checkout. Gao (US 20180314863 A1) discloses an overhead camera for ensuring all self checkout items are scanned and paid for. Farrow (US 20180096567 A1) discloses cameras for verification as to whether items at a self checkout are scanned. Files (US 20170031434 A1) discloses a display with integrated camera. Herwig (US 20090039164 A1) discloses cameras for checking for fraud at checkout.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A MITCHELL whose telephone number is (571)270-3117. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN A MITCHELL/Primary Examiner, Art Unit 3687